Citation Nr: 1107085	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  99-18 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 through April 
1970.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking to establish service connection for 
asthma.  The Board remanded this issue in August 2008.  Following 
the remand, the Veteran submitted a statement in December 2009 
requesting a personal hearing.  In December 2010, he clarified 
this hearing request as a request for a hearing before the Board 
and indicated his preference that the hearing be held at the 
local RO (Travel Board hearing).

The Veteran has a right to a hearing before the issuance of a 
Board decision.  
38 U.S.C.A. § 7102, 7104 (West 2002); 38 C.F.R. §§ 3.103(a), (c), 
19.9, 19.25, 20.704 (2010).  Therefore, he must be afforded a 
Travel Board hearing before a Veterans Law Judge prior to the 
Board's adjudication of his claim.  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO for 
that purpose, to ensure full compliance with due process 
requirements.  
See 38 C.F.R. §§ 20.704, 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a hearing before a member of 
the Board sitting at the local RO.  Timely 
notice of the date, time and place of the 
hearing should be afforded to the Veteran and 
his representative.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


